Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Danny Hopkinson on 1/19/22 and 1/21/22.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
1.	A firearm suppressor comprising:
an outer tube defining a longitudinal axis; 
an inner cylinder defining an inner chamber, where the inner cylinder is disposed at least partially within the outer tube and defines an outer chamber with the outer tube, where the outer chamber is disposed between an inner surface of the outer tube and an outer surface of the inner cylinder, and where the inner cylinder comprises at least one opening to fluidly couple the inner chamber with the outer chamber; and
at least one flow structure disposed in the outer chamber and positioned to direct firearm combustion gasses in a non-helical fluid pathway that is off-axis with respect to the longitudinal axis, wherein the at least one flow structure is a v-shaped flow structure that extends only partially around a circumference of the inner cylinder and terminates adjacent the at least one opening.   

Claim 12 of claim set dated 12/6/21 is amended to read as follows:
12.      An inner cylinder of a firearm suppressor that defines a longitudinal axis, the inner cylinder comprising: 
	an inner chamber defined by the inner cylinder;
	an outer chamber defined by the inner cylinder and an outer tube disposed around the inner cylinder; and
	at least one flow structure coupled to an outer surface of the inner cylinder and extending outward therefrom, the at least one flow structure configured to direct firearm combustion gasses in a non-helical fluid pathway that is off-axis with respect to the longitudinal axis, wherein the at least one flow structure is a v-shaped flow structure that extends only partially around a circumference of the inner cylinder and terminates adjacent at least one opening in the inner cylinder.  

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a firearm suppressor having an outer tube with longitudinal axis, an inner cylinder with inner chamber, the inner cylinder disposed in the outer tube to define an outer chamber, the outer chamber is between an inner surface of the outer tube and an outer surface of the inner cylinder, the inner cylinder has at least one opening to fluidly couple the inner chamber to the outer chamber, at least one flow structure disposed in the outer chamber positioned to direct firearm combustion gasses in a non-helical fluid pathway that is off axis with respect to the longitudinal axis and the at least one flow structure is a v-shaped flow structure that extends only partially around a circumference of the inner cylinder and terminates adjacent the at least one opening.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641